 In the Matter of HOLLEY CANNING COMPANY, INC.,andAMERICANIFEDERATION OF LABOR, LOCAL UNION 22206CaseNo. 3-R-805.-Decided July 5, 19Mr. Harlan D. Munger,of Holley, N. Y., for the Company.Mr. Bernard J. Murphy,of Buffalo, N. Y., for the Union.Mr. Louis Colon,,of counsel to the Board.DECISIONAND,DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, LocalUniop 22206, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofHolley Canning Company, Inc., Holley, New York, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon clue notice before Peter J. Crotty, Trial Exam-iner.Said hearing was held at Rochester, New York, on June 14, 1944.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on,the issues.The TrialExaminer's rulings made at the hearing are free, from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYHolley Canning Company, Inc., is a New York corporation oper-ating a cannery at Holley, New York, where it is engaged in thecanning and freezing of fruits and vegetables.During the 13-monthperiod preceding May 31, 1944, the Company purchased raw materialsvalued in excess of $100,000, 1 percent of which was shipped to itfrom points outside the State of New York. During the same periodthe Company sold products valued in excess of $100,000, more than57N LR.B,No.1271 72DECISIONS- OF NATIONAL LABOR RELATIONS BOARD30 percent of which was'shipped to points outside the State of NewYork.The Company admits, for the purpose of this proceeding, thatit is engaged in commerce within the meaning of the National Labor;Relations Act.If.TIIE OIIGANIZA'ION INVOLVEDAmerican Federation of Labor, Local Union 22206, isa labor organ-ization admitting to, membership employees ofthe-Company.III.THE QUESTIONCONCERNINGREPIlESENTATIONOn or about May 10. 1944, the Union requested exclusive recognitionas collective bargaining representative of the Company's employees.The Company refused this request,.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the uiiit hereinafter found to beappropriatesWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section.2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, iii accordance with a stipulation of the parties, that allregular production and maintenance employees of the Company, ex-cluding office and clerical employees and all supervisory employees-with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the, status of employees or effectively recommendsuch action, constitute a unit appropriate for the' purposes of collet-tine bargaining, within the meaning of Section 9 (b) of the Act.11.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Field Examiner reported that the Union presented 17 application cards bearingapparently genuine signatures of persons chose names appear on the pay roll of the Com-pany 'There are approximately 22 employees in the appropriate unit. HOLLEY CANNING COMPANY, INC.DIRECTION OF ELECTION73By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is hereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Holley CanningCompany, Inc., Holley, New York, an election by secret ballot shallbe, conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in this matter""s .agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preceding,the date of this Direction, including employees who did not workduring said pay-roll period because they were ill- or on vacation ortemporarily laid,off, and including 'employees in the armed forces ofthe United States who, present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by AmericanFederation of Labor, Local Union 22206, for the purposes of collec-tive bargaining. '